 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   MICHAEL T. TORRES,                                   Case No. 1:19-cv-00067-SAB

12                   Plaintiff,                           ORDER REQUIRING DEFENDANT TO
                                                          FILE OPPOSITION OR STATEMENT OF
13           v.                                           NON-OPPOSITION TO PLAINTIFF’S
                                                          MOTION FOR EXTENSION OF TIME
14   COMMISSIONER OF SOCIAL SECURITY,
                                                          FIVE DAY DEADLINE
15                   Defendant.

16

17          Plaintiff Michael T. Torres (“Plaintiff”) filed this action seeking judicial review of a final

18 decision of the Commissioner of Social Security (“Commissioner” or “Defendant”) denying his

19 application for disability benefits pursuant to the Social Security Act. On August 2, 2019,
20 Plaintiff filed a motion for an extension of time to file his opening brief.

21          The Local Rules of the Eastern District of California provide that a party having no

22 opposition to the granting of a motion shall file a statement of non-opposition. L.R. 230(c). The

23 Court shall require Defendant to either file an opposition to the motion for an extension of time

24 or a statement of non-opposition. If there is no opposition, the parties may stipulate to the

25 extension of time.

26 / / /
27 / / /

28 / / /


                                                      1
 1          Based on the foregoing, IT IS HEREBY ORDERED that Defendant shall file an

 2 opposition or a statement of non-opposition to Plaintiff’s motion for an extension of time within

 3 five days of the date of entry of this order.

 4
     IT IS SO ORDERED.
 5

 6 Dated:      September 3, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
